Citation Nr: 1029186	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




REMAND

The Veteran served on active duty from October 1989 to September 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefit sought on appeal.

Subject to income limitations, improved pension is payable to 
veterans of a period or period of wars because of nonservice-
connected disability or age.  38 U.S.C.A. §§ 1513(a), 1521(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.3(a)(3) (2009).  Here, 
according to her personnel records, the Veteran has the requisite 
90 days or more of wartime service.  See 38 U.S.C.A. 
§ 1521(j)(1); 38 C.F.R. § 3.3(a)(3)(i).  Because the Veteran is 
not of age 65 or older, it must be shown that she is permanently 
and totally disabled from nonservice-connected disability not due 
to her own willful misconduct.  See 38 U.S.C.A. §§ 1513(a), 
1521(a); 38 C.F.R. § 3.3(a)(3)(vi).

Permanent and total disability may be shown in two ways:  (1) a 
veteran must be unemployable as a result of a lifetime disability 
(the "subjective" standard which is based on the disabilities, 
age, occupational background, and other related factors of the 
individual veteran whose claim is being adjudicated) or, (2) even 
if not unemployable, if a veteran suffers from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially gainful 
occupation (the "objective" standard which is based on the 
percentage ratings assigned for each disability from the Schedule 
for Rating Disabilities, 38 C.F.R., Part 4 (Ratings Schedule)).  
Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).  

Permanent and total disability for pension purposes is held to 
exist when there is a single disability ratable for 60 percent or 
more, or where there are two or more disabilities with a combined 
evaluation of 70 percent or more, with at least one of the 
disabilities rated at least 40 percent, and the veteran is, in 
the judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of such disability 
or disabilities.  See 38 C.F.R. §§ 4.16, 4.17 (2009).  It must be 
reasonably certain that the total disability or unemployability 
will continue throughout the life of the veteran.  See 38 C.F.R. 
§ 3.3(a)(vi).

The Veteran asserts that she was fired from her last job due to 
her bipolar disorder and has not been able to work since 2003.  
She states that she cannot work due to her diagnosed mental 
disorder and thus contends that nonservice-connected pension 
benefits are warranted.

The record reflects that the Veteran submitted her claim in April 
2007.  At the time there were limited VA and private treatment 
records associated with the claims folder.  Prior to the July 
2007 rating decision, the medical records associated with the 
claims file indicated that the Veteran was diagnosed with bipolar 
disorder.   Thus, the July 2007 rating decision focused on and 
evaluated the Veteran's bipolar disorder, rating it as 30 percent 
disabling for pension purposes.  Her claim was denied as the 
disability resulted in a 30 percent disability rating, and the RO 
determined that the evidence did not demonstrate that the Veteran 
was permanently and totally disabled.  

Subsequently, the claims folder was supplemented with additional 
VA treatment records, covering the time period from August 2007 
to March 2009.  These records documented treatment for and a 
diagnosis of anxiety disorder and made note that the Veteran may 
also suffer from possible posttraumatic stress disorder (PTSD).  
Other mental disorder diagnoses are also of record, including 
major depressive disorder, adjustment disorder, personality 
disorder, and bulimia.  VA treatment records also show that the 
Veteran may have multiple physical disabilities, including skin 
problems (herpes zoster/shingles), migraine headaches, and 
esophagitis.

The Veteran was issued a statement of the case (SOC) in March 
2008 which notes that the Veteran's VA medical records documented 
treatment for bipolar disorder.  However, it does not appear that 
VA treatment records discussing treatment for her other possible 
disabilities (both mental and physical) were taken into account, 
and the Veteran's disabilities were neither evaluated nor rated 
under the applicable diagnostic codes.

The Veteran perfected her appeal of the denial of pension 
benefits in April 2008.  She included a statement wherein she 
stated that her doctor has deemed her unemployable.  While the 
above-referenced statement from her physician does not appear to 
be associated with the Veteran's claims file (in June 2008, the 
Veteran indicated that her physician did not author any letter in 
this regard), the Board construes the Veteran's statement as 
indicating that she believes her overall disability status to be 
more severe than indicated by the medical evidence previously of 
record.  In addition, in March 2010, the Veteran's representative 
asserted that VA has only considered her bipolar disorder when 
determining whether she was entitled to nonservice-connected 
pension benefits.  The representative maintains that VA did not 
take into account the Veteran's anxiety disorder and to have a 
clearer picture with respect to her overall psychological 
disability, a remand is necessary to obtain a mental health 
examination with an appropriate opinion.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  Such assistance includes providing the claimant 
a medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  Id.

The Board notes the Veteran has not been afforded a VA 
examination with respect to her claim.  In light of the Veteran's 
contentions, and the fact that additional medical records added 
to the Veteran's file since the July 2007 rating decision 
evidence treatment for anxiety disorder, signs of possible PTSD, 
and other possible disabilities, a VA examination is required to 
identify the Veteran's current disabilities.  Additionally, the 
prospective examiner(s) should provide an opinion as to their 
effect upon the functional and industrial impairment of the 
Veteran.  See Gary v. Brown, 7 Vet. App. 229 (1994).

It appears that the Veteran continues to receive regular 
treatment at the VA Medical Center (VAMC) in Kansas City, 
Missouri.  Updated treatment records should be obtained in light 
of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since March 2009) from 
the Kansas City VAMC and associate the 
records with the claims folder.

2.  Schedule the Veteran for a VA 
examination(s) in connection with her 
nonservice-connected pension claim.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
her appeal.  See 38 C.F.R. § 3.655 (2009).)  
A copy of this remand should be made 
available to the designated examiner(s).  
The examiner(s) should review the claims 
file, take a detailed history regarding the 
Veteran's employment, and education and 
vocational attainment, and examine the 
Veteran.  The examiner(s) should provide 
findings that take into account all 
functional impairments due to disability, 
including the Veteran's bipolar disorder, 
anxiety disorder, possible PTSD, major 
depressive disorder, adjustment disorder, 
personality disorder, bulimia, skin 
problems (herpes zoster/shingles), migraine 
headaches, and esophagitis, as well as any 
other disability or disease complained of 
by the Veteran or found on examination.  
Findings should be specific enough to apply 
the rating criteria of 38 C.F.R. Part 4.  
(Make arrangements to have any specialist 
examination conducted as necessary.)  The 
examiner(s) is requested to provide a 
definite opinion as to whether the 
Veteran's disabilities combine to render 
her unable to secure or follow 
substantially gainful employment.  The 
opinion should take into account the 
Veteran's employment history and her 
educational and vocational attainment.  If 
the Veteran is found to be unemployable, 
the examiner should comment on whether it 
is reasonably certain that such level of 
disability will continue throughout the 
Veteran's life.

If more than one examination is necessary, 
forward the examination reports to one 
examiner who has the appropriate expertise 
to provide the above-requested opinion with 
respect to the combined effects of all the 
Veteran's identified disabilities (i.e., 
both physical and mental disabilities).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.  

3.  After any requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If a report is deficient in 
any manner, it should be returned to the 
examiner.

4.  After undertaking any other development 
deemed appropriate, re-adjudicate the issue 
on appeal.  If the benefit sought is not 
granted, furnish the Veteran and her 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

